           Case 4:20-cv-04681-YGR Document 30 Filed 06/15/21 Page 1 of 2




 1 JOSHUA E. KIRSCH (179110)
   GIBSON ROBB & LINDH LLP
 2 1255 Powell Street
   Emeryville, California 94608
 3 Telephone:    (415) 348-6000
   Facsimile:    (415) 348-6001
 4 Email:        jkirsch@gibsonrobb.com

 5 Attorneys for Plaintiff
   AFFILIATED FM INSURANCE
 6 COMPANY

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                  NORTHERN DISTRICT OF CALIFORNIA
10

11 AFFILIATED FM INSURANCE                                     Case No. 4:20-cv-04681-SK YGR
   COMPANY, a corporation,
12                                                             STIPULATION OF DISMISSAL WITH
                                                               PREJUDICE PER F.R.C.P. 41
13                     Plaintiff,

14
              v.
15

16 AMERICAN PRESIDENT LINES, LLC, a
   limited liability company; and APL CO. PTE
17 LTD, a corporation,

18
                       Defendants.                             Complaint filed: July 14, 2020
19
                                                                            ISTRIC
20 / / /
                                                                       TES D      TC
21 / / /                                                             TA
                                                                                                      O
                                                                S




                                                                                                       U
                                                               ED




                                                                                                        RT




22 / / /
                                                                                              D
                                                                                   RDERE
                                                           UNIT




                                                                             OO
23 / / /                                                             IT IS S
                                                                                                              R NIA




24 / / /           Dated: June 15, 2021
                                                                                                   o ge r s
                                                                                        nzalez R
                                                           NO




                                                                              onne Go
                                                                     Judge Yv
                                                                                                              FO




25 / / /
                                                               RT




                                                                                                         LI




26 / / /                                                                      6/15/2021
                                                                    ER
                                                                H




                                                                                                      A




                                                                         N                              C
                                                                                           F
27 / / /                                                                     D IS T IC T O
                                                                                   R
28 / / /
     STIPULATION OF DISMISSAL WITH PREJUDICE PER F.R.C.P. 41
     Case No. 4:20-cv-04681-SK; Our File No. 5478.04
         Case 4:20-cv-04681-YGR Document 30 Filed 06/15/21 Page 2 of 2




 1           TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2           NOTICE IS HEREBY GIVEN that Plaintiff AFFILIATED FM INSURANCE

 3 COMPANY and Defendant APL CO. PTE LTD., through their respective and duly authorized

 4 counsel, hereby agree and stipulate to the dismissal with prejudice and without fees or costs of all

 5 claims which were asserted or which could have been asserted, by Plaintiff against Defendant

 6 APL CO. PTE LTD. in the above-captioned action, under the authority of Fed. R. Civ. Proc.

 7 41(a)(2).

 8           WHEREFORE, the Parties respectfully request that the Court sign and enter the Order of

 9 Dismissal set forth below dismissing Plaintiff’s claims against Defendant APL CO. PTE LTD.,
10 with prejudice and without fees or costs to either party, under the authority of Fed. R. Civ. Proc.

11 41(a)(2).

12           Undersigned counsel for Plaintiff, Joshua E. Kirsch, certifies that all electronic signatures
13 below have been duly authorized by signatory counsel per Local Rule § 5-1(i)(3).

14

15                                                      Respectfully submitted,

16 Dated: June 10, 2021                                 GIBSON ROBB & LINDH LLP
17

18                                                      /s/ JOSHUA E. KIRSCH
                                                        Joshua E. Kirsch
19                                                      jkirsch@gibsonrobb.com
                                                        Attorneys for Plaintiff
20                                                      AFFILIATED FM INSURANCE COMPANY

21

22 Dated: June 10, 2021                                 GORDON REES SCULLY MANSUKHANI, LLP

23

24                                                      /s/ JAMES A. MARISSEN
                                                        James A. Marissen, Esq.
25                                                      jmarissen@grsm.com
                                                        Rachel A. Weitzman, Esq.
26                                                      rweitzman@grsm.com
                                                        Attorneys for Defendant
27                                                      APL CO. PTE LTD.

28
     STIPULATION OF DISMISSAL WITH PREJUDICE PER F.R.C.P. 41
     Case No. 4:20-cv-04681-SK; Our File No. 5478.04                                                     2
